J-A21023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DASAAHN MCMILLAN                           :
                                               :
                       Appellant               :   No. 2082 EDA 2019

          Appeal from the Judgment of Sentence Entered June 17, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0004506-2016


BEFORE: LAZARUS, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY DUBOW, J.:                              FILED DECEMBER 8, 2020

        Appellant, Dasaahn McMillan, appeals from the Judgment of Sentence

entered on June 17, 2019, after a jury convicted him of one count of Criminal

Conspiracy graded as a felony of the first degree.1 After careful review, we

affirm.

        On the morning of January 22, 2016, following two altercations with

Michael Wilson in center city Philadelphia, Appellant travelled to the southwest

area of the city, where he knew Wilson would later be.          While traveling,

Appellant repeatedly spoke by cellphone with Kareem Briscoe, who left the

Germantown section of the city to meet Appellant.

        Around 2 p.m., Wilson was talking with two companions near the

intersection of 62nd and Reedland in southwest Philadelphia.           Briscoe and
____________________________________________


1   18 Pa.C.S. § 903(a).
J-A21023-20



another man emerged from an alley and began shooting at Wilson, who

suffered two gunshot wounds in his back. The two men then fled the area.

Shortly after the shooting, Appellant again spoke with Briscoe by phone.

Police would later seize one of the firearms used in the shooting from Briscoe’s

home.

       Police filed a written complaint against Appellant on March 1, 2016, and

ultimately charged him with numerous offenses related to the attack, including

Attempted Murder, Aggravated Assault, and Conspiracy.2

       On October 9, 2018, Appellant litigated a Motion to Dismiss the charges

pursuant to Pa.R.Crim.P. 600(A).               Appellant asserted that a delay “from

December 4, 2017 until May 21, 2108 [sic] should not be considered defense

time as the government released discovery on the eve of trial forcing a

continuance.” Motion to Dismiss, 10/5/18, at 3 (unpaginated). Following a

hearing, the trial court denied the Motion, and a jury trial commenced.

       At trial, the Commonwealth introduced evidence of Appellant’s

altercations    with   Wilson,     Appellant’s     relationship   with   Briscoe,   their
____________________________________________


2The Commonwealth charged Appellant with three counts of Criminal Attempt
(Murder), three counts of Aggravated Assault, one count each of Conspiracy
(Murder, Assault), Possession of Firearm Prohibited, Firearms Not to be
Carried Without a License, Carrying Firearms on Public Streets in Philadelphia,
and Possessing Instruments of Crime. See 18 Pa.C.S. §§ 901(a), 2702(a)(1),
903(c), 6105(a)(1), 6106(a)(1), 6108, 907(a), respectively; see also Grand
Jury Indictment, 4/29/16, at 2 (accusing Appellant of Conspiracy to commit
Murder); Information, 5/23/16 (charging Appellant with Conspiracy to commit
Murder and Assault by shooting at another person).




                                           -2-
J-A21023-20



communications both before and after the shooting, and how they travelled

from different areas of the city to converge at the shooting. In addition, the

Commonwealth introduced security camera video from a local store that

recorded     the    shooting    and   depicted   two   assailants.3   Finally,   the

Commonwealth presented ballistics evidence demonstrating that shell casings

recovered from the scene came from a firearm seized from Briscoe’s home.

After deliberating, the jury convicted Appellant of Conspiracy and acquitted

him of all other charges.4

       At sentencing, on June 17, 2019, Appellant argued a Motion to Set Grade

of Conspiracy in which he sought a reduction in the grading of his conviction

from a felony of the first degree to a misdemeanor of the first degree. The

trial court denied this Motion and sentenced Appellant to six to twelve years

of incarceration.




____________________________________________


3  The police secured a statement from an eyewitness, Leonard Brown,
identifying Appellant as one of the shooters; however, at trial, Brown recanted
his prior statement as well as his grand jury testimony identifying Appellant.
See N.T. Trial, 10/11/18, at 44, 46-51, 70, 84, 89. The Commonwealth
introduced these items as evidence of Brown’s prior inconsistent statements
but agreed to their admission for impeachment purposes only, not substantive
proof. See N.T. Trial, 10/17/18, at 17 (instructing the jury that it may
consider evidence of a prior inconsistent statement, which identified Appellant
as one of the shooters, for impeachment purposes only, not substantive
proof).

4 The Commonwealth nolle prossed the charge for Possession of Firearm
Prohibited.


                                           -3-
J-A21023-20



       Appellant timely appealed and filed a Pa.R.A.P. 1925(b) Statement. The

trial court issued a responsive Opinion.

       Appellant raises the following issues:

       1. [Whether] the trial court abuse[d] its discretion by finding that
          Appellant’s right to a speedy trial was not violated after the
          government’s untimely production of thousands of pages of
          discovery caused delay resulting in Appellant’s trial
          commencing 699 days after the complaint was filed[;]

       2. [Whether] the evidence               [was]   insufficient   to   identify
          Appellant[; and]

       3. [Whether] the trial court abuse[d] its discretion by erroneously
          sentencing Appellant for [C]onspiracy to commit felony
          [A]ggravated [A]ssault when the jury’s verdict was to
          [C]onspiracy generally without a specific finding of the object
          of the conspiracy or the over[t] act[.]

Appellant’s Br. at 5 (suggested answers omitted).

                                 Rule 600 Violation

       In his first issue, Appellant asserts a Rule 600 violation, contending that

his trial did not commence in timely fashion. See Appellant’s Br. at 25. There

were numerous delays in bringing Appellant to trial.5 Relevant to his appeal,

Appellant faults the Commonwealth for an alleged untimely production of

discovery, asserting that this forced Appellant to request a continuance from

December 4, 2017, until May 21, 2018 (the “December continuance”). See

id.; see also Motion to Dismiss at 3 (unpaginated). According to Appellant,

the court should not have excluded this 168-day delay from its computation
____________________________________________


5 The Commonwealth filed charges on March 1, 2016; trial commenced on
October 9, 2018. Thus, by our calculation, trial commenced 952 days after
the Commonwealth filed charges.

                                           -4-
J-A21023-20



of when Appellant’s trial should have commenced. See generally Appellant’s

Br. at 25-37.

     We review a trial court’s decision to deny a defendant’s Rule 600 motion

for an abuse of discretion. Commonwealth v. Holt, 175 A.3d 1014, 1018

(Pa. Super. 2017). Our scope of review is limited to the evidence presented

at the Rule 600 hearing and the findings of the trial court. Commonwealth

v. Edwards, 595 A.2d 52, 53 (Pa. 1991). We review the facts in the light

most favorable to the prevailing party. Id.

     Rule 600 provides in relevant part that “[t]rial in a court case in which

a written complaint is filed against the defendant shall commence within 365

days from the date on which the complaint is filed.”                   Pa.R.Crim.P.

600(A)(2)(a).   This is the mechanical run date.     See Commonwealth v.

Moore, 214 A.3d 244, 248 (Pa. Super. 2019).

     “[A] violation of Rule 600 does not automatically entitle a defendant to

a discharge.” Commonwealth v. Goldman, 70 A.3d 874, 879 (Pa. Super.

2013) (citation omitted). To determine whether dismissal is appropriate, the

trial court must calculate an adjusted run date. Id. at 879. “The adjusted

run date is calculated by adding to the mechanical run date . . . both

excludable time and excusable delay.”       Moore, 214 A.3d at 248 (citations

omitted). “‘Excludable time’ is classified as periods of delay caused by the

defendant.   ‘Excusable   delay’   occurs   where   the   delay   is    caused   by

circumstances beyond the Commonwealth's control and despite its due




                                      -5-
J-A21023-20



diligence.”   Id. at 248-49 (citations omitted); see also Pa.R.Crim.P.

600(C)(1).

      In this case, following a hearing and after considering the evidence

presented, the trial court did not credit Appellant’s argument that the

Commonwealth had forced the December continuance and found rather that

Appellant was responsible for the delay. See N.T. Motion Hearing, 10/9/18,

at 14-23; Trial Ct. Op., 11/7/19, at 6.     Based on this finding, the court

determined that the delay was excludable and that no Rule 600 violation had

occurred. See Trial Ct. Op. at 6-7.

      Viewing the facts in the light most favorable to the Commonwealth as

the prevailing party, we conclude that there was no violation of Appellant’s

right to a speedy trial. At his hearing, Appellant introduced into evidence the

Criminal Docket, which indicates that Appellant requested the December

continuance in order to investigate his case. See Docket Entry # 55, 12/4/17

(“Defense Request for Continuance for Further Investigation”). The entry also

indicates that the Commonwealth was ready to proceed at this time. Id. This

is the only evidence of record.

      Notwithstanding his current argument, Appellant did not challenge this

docket entry at the time, nor did he assert that the Commonwealth had

“forced” him to request a continuance because of its untimely production of

discovery. In fact, the Docket reveals that two months earlier, on October

4, 2017, the Commonwealth had passed along discovery but that no new trial




                                      -6-
J-A21023-20



date was required. See Docket Entry # 51, 10/4/17 (“discovery passed at

bar of court . . . [t]rial date to remain”).6

         Further, during the ensuing continuance, Appellant filed a Notice of Alibi

Defense, which supports the earlier docket entry that Appellant had requested

the delay in order to investigate possible defenses for his upcoming trial. See

Docket Entry # 71, 4/12/18 (“Notice of Alibi Defense”). For these reasons,

we conclude that the trial court properly found that the December continuance

was excludable time to be added to Appellant’s mechanical run date.

         As noted supra, the Commonwealth filed a written complaint against

Appellant on March 1, 2016. Therefore, Appellant’s mechanical run date was

March 1, 2017. The total amount of excludable time and excusable delay was

706 days.7 Adding this to the mechanical run date, Appellant’s adjusted run

date was February 5, 2019. Appellant’s trial commenced on October 9, 2018,

well before the adjusted run date.             Accordingly, there was no Rule 600
____________________________________________


6 Appellant does not support his current assertion that the Commonwealth
produced additional discovery closer to trial with evidence of record. See
Appellant’s Br. at 33.

7   The total excludable time and excusable delay is as follows:

        6/14/16 – 12/4/17 = 538 days
            o excusable delay to accommodate court scheduling and excludable
              by joint request for continuance (not challenged by Appellant)
        12/4/17 – 5/21/18 = 168 days
            o excludable time as defense continuance

All other delays were caused by the Commonwealth.




                                           -7-
J-A21023-20



violation, and we discern no abuse of discretion in the trial court’s decision to

deny Appellant’s Motion to Dismiss. Appellant’s claim for relief fails. 8

                            Sufficiency of the Evidence

       In his second issue, Appellant contends that the evidence was

insufficient to support his conviction. See Appellant’s Br. at 37-54. In support

of this assertion, Appellant cites to the testimony of eyewitness, Leonard

Brown. At trial, Brown recanted his prior statements identifying Appellant as

one of the shooters.9 Thus, according to Appellant, the Commonwealth lacked

sufficient evidence to identify him as the perpetrator. Id. at 50.

       It is well-settled that to preserve a challenge to the sufficiency of the

evidence in a criminal case, the appellant must specify in his Pa.R.A.P. 1925(b)

statement how the Commonwealth’s evidence did not establish his alleged

crimes.    Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super.

2008). To do so, an appellant’s Rule 1925(b) statement must delineate “the

element     or   elements      upon     which    the   evidence   was   insufficient.”

Commonwealth v. Carr, 227 A.3d 11, 18 (Pa. Super. 2020) (citation

____________________________________________


8 Initially, Appellant disputes the trial court’s finding that the December
continuance was excludable as a delay caused by Appellant. See Appellant’s
Br. at 23, 25, 33; see also Motion to Dismiss at 3. In alternative arguments
that permeate his brief, Appellant asserts that the Commonwealth was not
duly diligent in bringing Appellant to trial, thus asserting also that the
December continuance was not an excusable delay. See, e.g., Appellant’s Br.
at 33-34. Because the record supports the trial court’s finding that this delay
was excludable, we need not consider Appellant’s alternative arguments.

9 See supra at n.3 (explaining that the trial court admitted Brown’s prior
inconsistent statements for impeachment purposes only).

                                           -8-
J-A21023-20



omitted); see also Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa. Super.

2015).       An    appellant    may     also   challenge   the   sufficiency   of   the

Commonwealth’s evidence establishing that he was the perpetrator.                   See

Commonwealth v. Cain, 906 A.2d 1242, 1244 (Pa. Super. 2006);

Commonwealth v. Pereria, 280 A.2d 623, 624 (Pa. Super. 1971) (“Of

course, the identity of the defendant must be proved beyond a reasonable

doubt, the same as any other essential element in a criminal prosecution.”)

       Here, the trial court concluded that Appellant waived appellate review

of the sufficiency of the evidence because “he failed to identify the elements

of the crime of conspiracy . . . [that] the Commonwealth’s evidence failed to

prove beyond a reasonable doubt.” Trial Ct. Op. at 8-9.

       After review, we agree with the trial court that Appellant has waived this

claim. Appellant failed to delineate the specific elements of Conspiracy and

failed to notify the trial court how the Commonwealth’s evidence failed to

establish those elements.        In addition, Appellant did not preserve a claim

challenging the sufficiency of the Commonwealth’s identification evidence.

Rather, Appellant broadly stated that “[t]he evidence was insufficient as a

matter of law to convict [Appellant] beyond a reasonable doubt.” Pa.R.A.P.

1925(b) Statement, 8/9/19, at ¶ 5. Thus, because he has failed to preserve

properly a sufficiency challenge, Appellant waived this claim.10

____________________________________________


10 Even if the claim were not waived, we would conclude that Appellant’s
sufficiency challenge lacks merit.  Appellant argues that because the



                                           -9-
J-A21023-20



                                Legality of Sentence

       In his third issue, Appellant asserts that the trial court erred when it

sentenced him for Conspiracy to commit Aggravated Assault, graded as a

felony.   Appellant’s Br. at 55.       According to Appellant, because the jury’s

verdict did not specify the criminal object of the conspiracy, its verdict was


____________________________________________


Commonwealth never introduced substantive evidence identifying him as one
of the shooters, a jury could not find him guilty of Conspiracy. See Appellant’s
Br. at 50. This argument is legally incorrect and not persuasive. Appellant’s
singular focus on eyewitness Brown’s testimony relevant to the shooting
misses the mark because he has failed to account for the substantial evidence
that Appellant engaged in a conspiracy that culminated with Briscoe (and
another man) shooting Michael Wilson.

In our de novo review, we consider the evidence adduced at trial, and all
reasonable inferences derived therefrom, in the light most favorable to the
Commonwealth as the prevailing party. Commonwealth v. Robinson, 128
A.3d 261, 264 (Pa. Super. 2015) (en banc). To sustain a conviction for a
criminal conspiracy, the Commonwealth must establish that the defendant
entered into an agreement with another person to commit or aid in an unlawful
act, with a shared criminal intent, and that an overt act was done in
furtherance of the conspiracy. Commonwealth v. Smith, 69 A.3d 259, 263
(Pa. Super. 2013). “This overt act need not be committed by the defendant;
it need only be committed by a co-conspirator.” Id. (citation omitted).

Here, the evidence established that following two altercations with Wilson,
Appellant coordinated a rendezvous with Briscoe at a location where he knew
Wilson would be; upon arrival, Briscoe and another man shot Wilson twice in
the back, then fled the scene. Importantly, Appellant does not challenge this
evidence. See generally Appellant’s Br. at 37-54. Based on this evidence,
a jury could reasonably infer that Appellant, seeking revenge for the prior
altercations, entered into a criminal agreement with Briscoe, who then
committed the overt act of shooting Wilson in the back. Thus, viewing this
evidence in the light most favorable to the Commonwealth as the prevailing
party, the evidence was sufficient to establish that Appellant engaged in a
criminal conspiracy to assault and murder Wilson.



                                          - 10 -
J-A21023-20



“ambiguous.”      Id.   Thus, Appellant concludes, the trial court should have

graded this offense as a misdemeanor. Id.

       “The proper grading of a criminal offense is an issue of statutory

interpretation and implicates the legality of the sentence imposed.”

Commonwealth v. Felder, 75 A.3d 513, 515 (Pa. Super. 2013) (citation

omitted).11 Our standard of review is de novo, and the scope of our review is

plenary. Id.

       Generally, pursuant to 18 Pa.C.S. § 905(a), the offense of Conspiracy

is “the same grade and degree as the most serious offense [that] . . . is an

object of the conspiracy.” However, “in the absence of clear evidence of the

jury's intent to the contrary, a general conspiracy verdict must be resolved in

favor of the defendant, and may be construed only as a conviction of

conspiracy to commit the least serious underlying offense for which the jury

could properly have found the defendant to have conspired to commit.”

Commonwealth v. Riley, 811 A.2d 610, 620 (Pa. Super. 2002). To ascertain

the jury’s intent, a reviewing court may examine the entire record, “including

the evidence, the criminal information, and the jury instructions[.]”

Commonwealth v. Jacobs, 39 A.3d 977, 985 (Pa. 2012).

       In addressing Appellant’s claim, the trial court reasoned as follows:

       [T]he [Grand Jury] Indictment describing the conspiracy was not
       ambiguous because it indicated that the object of the conspiracy
____________________________________________


11 Appellant erroneously asserts that he challenges the discretionary aspects
of his sentence. See Appellant’s Br. at 55-57. This error does not hinder our
review.

                                          - 11 -
J-A21023-20


      was a single crime, namely murder, a felony of the first degree.
      In addition, a review of the evidence relating to the conspiracy
      charge presented at trial directly related solely to the attempted
      murder and aggravated assault charges and no other. At no point
      did the Commonwealth argue, even by innuendo, that the
      conspiracy involved the other charges. Given this, the jury’s
      verdict was not ambiguous[,] and this [c]ourt did not err by
      denying [A]ppellant’s . . . request that the conspiracy be graded
      as a misdemeanor for purposes of sentencing.

Trial Ct. Op. at 8

      Following      our   de   novo   review   of    the   record,    including   the

Commonwealth’s charges, the evidence presented at trial, and the jury

instructions, we agree with the trial court’s analysis.           The jury’s intent is

ascertainable, and the verdict is not ambiguous.

      In   the    Grand    Jury   Indictment    and    criminal    Information,    the

Commonwealth alleged that Appellant conspired with Kareem Briscoe to

assault and murder the victim, Michael Wilson. See Grand Jury Indictment at

2; Information at Count 3.        The evidence adduced at trial was uniformly

consistent with the Commonwealth’s allegation.              See, e.g., N.T. Trial,

10/11/18 at 43 (video evidence of Briscoe and another man shooting Wilson);

N.T. Trial, 10/15/18, at 66-78 (testimony establishing that Appellant was

acquainted with his co-conspirator Briscoe and that they conversed via

cellphone both before and after the shooting); 171-72 (expert testimony

relying on ballistics evidence to establish that .40 caliber cartridge cases

discovered at the scene of the shooting were fired from the firearm seized

from Briscoe’s home); N.T. Trial, 10/16/18, at 23-28 (expert testimony relying




                                       - 12 -
J-A21023-20



on cellphone tracking data to establish that Appellant and Briscoe travelled

from different parts of the city to meet in the location of the shooting).

       Finally, the trial court’s instructions to the jury, taken as a whole,

properly informed their deliberations. Prior to its Conspiracy instruction, the

trial court defined for the jury Criminal Attempt (Murder) and Aggravated

Assault. N.T. Trial, 10/17/18, at 21-24. Following its Conspiracy instruction,

the trial court defined Possessing Instruments of Crime and informed the jury

that Appellant allegedly possessed a gun intending to use it criminally in an

“attempted homicide or aggravated assault.” Id. at 27-28.

       This record constitutes clear evidence that the jury intended to convict

Appellant of Conspiracy to commit Aggravated Assault and/or Murder, both

felonies of the first degree.        Thus, the trial court did not err in denying

Appellant’s    request    to   grade    Appellant’s   Conspiracy   conviction   as   a

misdemeanor for sentencing purposes.12

                                       Conclusion

       After careful review, we conclude that Appellant is entitled to no relief.

We discern no Rule 600 violation because the Commonwealth timely brought

Appellant to trial within the adjusted run date. Appellant has waived his claim

challenging the sufficiency of the evidence. The jury’s verdict was not

____________________________________________


12 Unfortunately, Appellant did not include a transcription of the opening
statements and closing arguments from his trial, which could have further
informed our analysis. See, e.g., Jacobs, 39 A.3d at 985 (considering the
Commonwealth’s closing arguments in concluding that the jury’s verdict was
not ambiguous).

                                          - 13 -
J-A21023-20



ambiguous in light of the Commonwealth’s charges against Appellant, the

evidence of record, and the jury instructions. Thus, the trial court properly

sentenced Appellant for Conspiracy graded as a felony. For all these reasons,

we affirm Appellant’s Judgment of Sentence.

     Judgment of Sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/08/2020




                                   - 14 -